By the Court, Niles, J.:
We shall not disturb the order refusing a new trial. There was some evidence tending to show a possession of the premises by the plaintiff’s grantor prior to the entry of the defendant. This was the main fact in controversy and was found by the court in favor of the plaintiff. It is urged by appellant that there was no evidence to support the finding that the defendant entered upon the mining claims in controversy and took possession and withheld possession from the plaintiff. It is a sufficient answer to this objection that the statement upon motion for a new trial contains no specification as to the insufficiency of the evidence in this regard. The only specification upon this subject points to the character and not to the fact of the entry and ouster.
Judgment and order affirmed.
Mr. Chief Justice Wallace did not express an opinion.